Citation Nr: 0418861	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis B.

2.  Entitlement to an effective date, prior to July 16, 1998, 
for the grant of service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO granted entitlement to service connection for 
hepatitis B and assigned a noncompensable rating effective 
July 16, 1998, date of claim.

In July 1999 the RO granted entitlement to an increased 
(compensable) rating of 10 percent effective July 16, 1998.  
As a 10 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In December 2001 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
hearing with the RO, a transcript of which has been 
associated with the claims file.

In addition, pursuant to regulatory authority in effect in 
May 2002 and March 2003, the Board undertook additional 
development of the evidence pertaining to the issue of an 
increased rating for hepatitis, including procurement of 
additional medical records and VA examinations of the 
veteran.





The decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in (Disabled American 
Veterans v. Secretary of Veterans Affairs, F 3d. 1339 (2003)) 
subsequently invalidated the regulation that had given the 
Board the authority to decide appeals on the basis of 
evidence obtained through its own evidentiary development.  
Accordingly, the Board in September 2003 remanded the issues 
on appeal to the RO for initial consideration of the evidence 
obtained by the Board and for issuance of a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter to the veteran.

In March 2004 the RO most recently affirmed the 
determinations previously entered.


FINDINGS OF FACT

1.  Hepatitis B is manifested by complaints of fatigue.

2.  Hepatitis B does not result in demonstrable liver damage, 
gastrointestinal disturbance of any kind, or a need for 
dietary restriction or other therapeutic measures.

3.  In a February 1981 decision, the RO denied service 
connection for hepatitis B.

4.  The veteran's application to reopen his claim for service 
connection for hepatitis B was received on July 16, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for hepatitis B are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7345 (as in effect before and after May 2, 
2001).


2.  The criteria for an effective date, prior to July 16, 
1998, for a grant of entitlement to service connection for 
hepatitis B have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim. VA must also advise a 
claimant as to which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, the January 1998 and July 1999 rating 
decisions, July 2000 statement of the case, September and 
December 2000, August 2001, and March 2004 supplemental 
statements of the case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied each 
of the claims.  



The most recent supplemental statement of the case, dated in 
March 2004, set forth the text of the VCAA regulations.  

In addition, in January 2004, pursuant to the Board remand, 
the RO sent a letter to the veteran that explained the 
expanded VA notification and duty to assist obligations under 
the VCAA.

The letter advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.

In this case, the initial AOJ decisions as to both issues on 
appeal were made before November 9, 2000, the date the VCAA 
was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter. However, assuming solely for 
the sake of argument, and without conceding the correctness 
of Pelegrini, the CAVC has left open the possibility that a 
notice error may be found to be non- prejudicial to a 
claimant.





Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Accordingly, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error 
in the present case.  While the VCAA notice was not provided 
before the first AOJ adjudication of the claim, the notice 
was provided before the second transfer and certification of 
the case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran in March 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices in the same manner as if 
the notice had been timely.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant VA treatment records have been obtained.  



The veteran had several VA examinations to provide 
information regarding the current status of the service-
connected hepatitis.  He has been given several opportunities 
to submit private medical records.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  



The January 2004 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

Increased Rating

The veteran's claim for a higher rating arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).
 
In Fenderson v. West, 12 Vet App 119 (1999), the CAVC held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for hepatitis B, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.


Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule). 
See 38 C.F.R. Part 4 (2003).  

Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The provisions of the VA rating schedule pertaining to 
hepatitis were revised as of July 2, 2001.  Under the 
criteria in effect before that date, a 10 percent rating was 
provided for hepatitis productive of demonstrable liver 
damage with mild gastrointestinal disturbance.

The next higher rating of 30 percent was provided where there 
was minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency (than that required for a 60 percent rating) but 
necessitating dietary restrictions or other therapeutic 
measures.  

A 60 percent rating was provided for moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. § 
4.114, Code 7345 (in effect before July 2, 2001).





Under the criteria that went into effect on July 2, 2001, a 
10 percent rating is provided for chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochromatosis, drug- 
induced hepatitis, etc., excluding bile duct disorders and 
hepatitis C) where there is intermittent fatigue, malaise, 
and anorexia, or: incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of one 
week but less than two weeks during the past 12-month period.  

To warrant the next higher rating of 20 percent, there must 
be daily fatigue, malaise, and anorexia, without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Code 7345 (as in effect 
since July 2, 2001).

Notes under the revised criteria found in Code 7345 state 
that for purposes of evaluating conditions under Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms serious enough to require bed rest and treatment by 
a physician; and that a hepatitis B infection must be 
confirmed by serologic testing in order to evaluate it under 
Code 7345.


Effective Date

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(r).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Factual Background

Increased Rating for Hepatitis B

An August 1999 private ultrasound of the abdomen was 
unremarkable with no significant abnormalities.

A January 1999 VA echocardiogram of the abdomen was negative.

The veteran underwent a VA examination in April 1999.  His 
major complaint was of a feeling of fullness  and pain in the 
right upper quadrant.  He also stated that he had some 
swelling of his ankles from time to time.  Medical evaluation 
revealed that his abdomen was somewhat protuberant.  The 
liver was felt at five fingers below the costal margin and it 
was tender to the touch.  It was smooth except for one 
questionable nodule in the midline.  The right lobe of the 
liver was felt almost down to the iliac crest.  



The left lobe was felt about two fingers below the costal 
margin.  The spleen was not palpable.  There was a trace of 
edema of the lower extremities.  There was no evidence of 
ascites.  The diagnosis was active hepatitis B with internal 
hemorrhoids.  

A September 1999 private computerized tomographic (CT) scan 
of the abdomen revealed no suspicious intraabdominal mass or 
adenopathy.  The examination was essentially unremarkable.

On VA examination in January 2000, there was no history of 
vomiting, hematemesis or melena.  At the present time, the 
veteran was on no specific diet and on no medications.  He 
had no colic but stated that he had an intermittent upper 
abdominal pain, no distention, nausea or vomiting.  He had 
never been given any treatment for the pain.  He complained 
of increasing fatigue and weakness.  He felt that he required 
a nap during the daytime.  There was no history of depression 
or anxiety.  On examination, weight was recorded at 193 
pounds.  The abdomen was soft, nondistended, nontender, with 
no organomegaly or ascites.  The liver size was normal.  

There was no cyanosis, clubbing, or edema of the extremities.  
A hepatitis serology report revealed the presence of 
hepatitis B surface antigen, hepatitis C antibody and 
hepatitis B core antibody.  The diagnosis was chronic 
hepatitis B and C.  The examiner concluded that the hepatitis 
B was most likely acquired from the large tattoo that was 
present on the left upper arm.  It was further stated that 
the hepatitis C was diagnosed approximately one and half 
years ago, and was more than likely secondary to intravenous 
drug use which the veteran admitted to from 1980 to 1985.

The veteran underwent a VA examination in October 2000.  The 
examiner initially noted that there was no claims folder to 
review.  The veteran complained of nightly sweats which have 
been ongoing since 1977 and of fatigue for the past six 
months.  He reported that he occasionally had no appetite.  
He did admit to mild nausea but no vomiting or diarrhea.  His 
weight was stable.  He felt that he had some yellow color in 
his eyes from time to time.  


He was not currently receiving any treatments for hepatitis.  
Physical evaluation revealed no evidence of jaundice.  The 
abdomen was rather large from obesity.  There was tenderness 
in both upper quadrants but no masses were palpable as there 
were no organs palpable.  There was no evidence of ascites.  
There was no peripheral edema in the lower extremities.  
There were good pulses in the lower extremities.  A liver-
spleen scan suggested mild hepatocellular disease.  The 
diagnosis was hepatitis C.

The veteran underwent a VA examination in July 2001.  The 
examiner noted that the claims folder had been reviewed.  The 
veteran primarily complained of pain in the right upper 
abdomen, night sweats, and fatigue.  The examiner noted that 
in reviewing the claims folder extensively, the veteran was 
positive for antibodies for hepatitis B surface antibodies 
and positive hepatitis C antibodies.  He did not have any 
positive antigens.  All of the antigens had been converted to 
antibodies.  His liver function studies for the most part had 
been normal although he did have some abnormal liver function 
studies.  

The examiner noted that the etiology was uncertain but it 
could come alcohol abuse rather than from hepatitis.  It was 
the examiner's opinion from review of the medical records and 
from al the latest laboratory results that there is no 
activity from the hepatitis B or C.  Physical examination was 
totally negative.  

There was no evidence of hepatomegaly or splenomegaly.  There 
was no jaundice.  The examiner concluded that the veteran had 
antibodies to hepatitis B and C but no antigen to either one 
and did not have any evidence of cirrhosis from laboratory 
procedures, as well as computerized axial tomography scan and 
ultrasound.

The veteran testified at a December 200l hearing before the 
undersigned Veterans Law Judge that he suffers from daily 
fatigue.  He stated that his weight fluctuated from 182 to 
200 pounds, and that he suffers from 24 to 28 days of 
incapacitating episodes in a 12-month period.  



Symptoms that accompanied his incapacitating episodes 
consisted of sharp right side pain, night sweats, tiredness 
and feelings of nausea.  He stated that he vomited on 
occasion.  

In May 2002 the Board undertook additional development on the 
issue of entitlement to an increased rating for hepatitis.  
In particular, the Board requested that the examiner should 
ascertain the nature of etiology of hepatitis C, if present, 
and whether there was any possible relationship between 
hepatitis C and the veteran's service-connected hepatitis B.

The veteran underwent a VA examination in September 2002.  
The examiner noted that the veteran's claims folder had been 
reviewed and that the specific date of the hepatitis C was 
not found the veteran's claims folder.  The veteran was 
currently on multivitamins only.  He stated that he was tired 
and that he did not have any energy.  He experienced night 
sweats and pain in the right upper quadrant.  There was no 
vomiting of blood and his appetite was good.  His weight was 
stable at 188 pounds with the maximum weight in the past year 
at 192 pounds.  

The veteran denied any transfusions.  The evaluation was 
totally negative.  There were no abnormalities.  The abdomen 
was soft without any tenderness or masses.  The organs were 
within normal limits.  There was no organomegaly.  There was 
no splenomegaly or heaptomegaly detected.  The examiner noted 
that the veteran was to have hepatitis C virus antibodies and 
RNA for hepatitis C to accompany the report. 

An addendum to the September 2002 examination report was 
provided in September 2002.  The examiner noted that the 
addendum was done after reviewing the veteran's laboratory 
results which were performed in September 2002 and indicated 
that he did have a positive hepatitis C antibody but that he 
had an RNA of less than 600 with a negative liver profile.  
Therefore, the diagnosis was hepatitis C antibodies without 
any evidence of activity or with any evidence of liver 
disease.   

In March 2003 the Board undertook additional development on 
the issue of entitlement to an increased rating for 
hepatitis.  The Board felt that the examiner had not 
completely answered the questions posed on the previous 
examination report.  The examiner was requested to provide an 
opinion as to whether it was as least as likely as not that 
the current hepatitis C was incurred during the veteran's 
military service or was otherwise related to service.  
Furthermore, the examiner was requested to comment on any 
causal relationship between the veteran's Hepatitis B and 
Hepatitis C.

A June 2003 addendum was added to the September 2003 VA 
examination report.  The examiner noted that the veteran's 
claims folder indicated that he was hospitalized and 
diagnosed with hepatitis B in December 1977, and was released 
from the hospital with his hepatitis B resolving.  Since then 
laboratory procedures indicated that he had a negative 
hepatitis A titer, therefore, he did not have hepatitis A 
when hospitalized.  

The veteran's claims folder also indicated that he had a 
positive antibody for hepatitis C, but a negative RNA for 
hepatitis C.  Laboratory results indicated no abnormal liver 
function studies.  It was noted that the veteran denied the 
use of IV drugs, however, his claims folder indicated that he 
was a heroin addict.  Reviewing the risk factor for hepatitis 
C indicated that he did not receive any transfusion.  He did 
have a tattoo, however, the only positive risk factor was his 
heroin addiction.  

It was noted that the veteran does not have any liver disease 
since his liver function studies were normal.  Whatever 
complaints the veteran has about his abdomen should not be 
related to his liver since he does not exhibit any evidence 
of liver disease.  

The examiner felt that the causalgia of the hepatitis C was 
unrelated to his hepatitis B which was diagnosed while on 
active duty.  The symptoms of the two diseases were very 
similar, therefore one could not separate one from the other 
as far as symptoms are concerned.   




Earlier Effective Date

The veteran filed an initial claim for service connection for 
hepatitis in October 1980.  The RO denied his claim in a 
rating decision dated December 10, 1980.  The RO noted that 
there were no residuals of hepatitis shown at the time of the 
veteran's discharge from service.

The denial of service connection for hepatitis was confirmed 
by a rating decision dated February 12, 1981.  The RO's 
continuation of the denial of service connection for 
hepatitis was based on a review of service medical records 
that had not been previously reviewed.  The veteran was 
notified of this decision by a letter dated in February 1981.  
He did not file a timely appeal.

A request to reopen the claim of entitlement to service 
connection for hepatitis was received on July 16, 1998, and 
service connection was granted by the RO in a January 1998 
rating decision with an effective date of July 16, 1998.  

The RO reopened and granted the claim based on a June 1998 VA 
medical report which showed a current diagnosis of hepatitis.

The veteran testified at a December 200l hearing before the 
undersigned Veterans Law Judge that the effective date for 
the grant of service connection for hepatitis B should be 
retroactive to April 1980, the date of his discharge from 
service. 

Analysis

Increased Rating for Hepatitis B

The record shows that the veteran has a long history of 
hepatitis.  Although service connection is in effect for 
hepatitis B rather than for hepatitis C, the two cannot be 
disassociated for rating purposes; consequently, all 
pathology shown will be deemed to be a part of the service- 
connected disability.


The record does not demonstrate that any demonstrable liver 
damage is present.  The veteran's primary and consistent 
complaint associated with hepatitis is that of fatigue and 
abdominal pain.  At varying times he has also complained of 
mild nausea, night sweats and fluctuations in his weight.  
However, VA examinations performed for compensation purposes 
have been essentially normal and the record reveals 
essentially normal liver function tests.  

On VA examination report of June 2003, the examiner 
specifically noted that the veteran's complaints of abdominal 
pain is not related to his liver since he does not exhibit 
any evidence of liver disease.  The veteran is not reported 
to be under dietary restrictions or in receipt of other 
therapeutic measures.  Accordingly, the record provides no 
basis for a rating higher than 10 percent under the version 
of Code 7345 that was in effect before July 2001.

The post July 2, 2001, rating criteria specify a more 
detailed array of symptoms that must be present to obtain a 
rating higher than 10 percent and cites the occurrence of 
incapacitating episodes as one of the alternate bases for 
rating the disorder.  The Board finds that these criteria are 
less favorable to the veteran's appeal than the pre-July 2001 
criteria.

In any event, the veteran does not have any of the specific 
symptoms required by the new regulation and does not have 
incapacitating episodes as defined in the notes under the 
revised Code 7345.

Accordingly, the Board finds a the preponderance of the 
evidence of record in this case is against a finding that a 
rating higher than 10 percent is warranted for hepatitis B 
under either version of applicable rating criteria.  The 
Board has also considered whether the veteran is entitled to 
a "staged" rating, but finds that at no time during the 
pendency of this claim has the service-connected disability 
warranted more than 10 percent evaluation.  See Fenderson, 
supra.




Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); See also 38 
C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(b)(1) 
(2003).  There is no showing that the veteran's service-
connected hepatitis B presents such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the veteran had not been hospitalized for hepatitis 
during the appeal period.  In the absence of evidence of any 
evidence of the need for frequent hospitalization or marked 
interference with employment, the RO's decision not to refer 
the case for consideration of an extraschedular rating was 
appropriate.  Shipwash v. Brown, 8 Vet.  App. 218, 227 
(1995).


Earlier Effective Date

In the present case, the veteran was discharged from active 
service in April 1980.  He submitted a service connection 
claim for a left shoulder disability within one year of 
separation.  Nevertheless, despite the provisions of 38 
C.F.R. § 3.400(b)(2), he is not entitled to an effective date 
on the day following separation from service. 

The reason for this is that when the claim was denied in 
February 1981, the veteran did not perfect an appeal.  As a 
result, that determination became final.  38 U.S.C.A. § 7105 
(West 2002).  Therefore, the hepatitis claim is now properly 
characterized as a "reopened claim."

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r).

In this case, pursuant to the veteran's July 16, 1998 
request, the RO reopened the veteran's claim for service 
connection for hepatitis B based on new and material 
evidence; namely, the June 1998 VA medical report which 
showed a current diagnosis of hepatitis B.  When new and 
material evidence is received after final disallowance of a 
claim, the effective date of an award of service connection 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(q).

The record clearly indicates that the veteran's new claim was 
received by the RO on July 16, 1998.  Therefore, the RO 
assigned the earliest possible effective date for its grant 
of the reopened claim for service connection for hepatitis B.  
An effective date earlier than July 16, 1998, for a grant of 
service connection for hepatitis B is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an initial rating higher than 10 percent for 
hepatitis B is denied.

Entitlement to an effective date, prior to July 16, 1998, for 
a grant of service connection for hepatitis B is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



